                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DMSION
                                 No. 7:19-CR-151-D


UNITED STATES OF AMERICA                      )
                                              )
                  v.                          )                   ORDER
                                              )
MARVARLUS CORTEL SNEAD                        )
                                              )
                               Defendant.     )


       WHEREAS, pursuant to the defendant being found guilty by verdict of a jury to counts one,

three and four of the superseding indictment on December 17, 2020, and further evidence of record

and as presented by the government, the court finds that the following property is hereby forfeitable

pursuantto 18U.S.C. §2253(a), 18U.S.C. § 1594(d)and 18U.S.C. § 981(a)(l)(C),madeapplicable

to this proceeding by virtue of28 U.S.C. § 2461(c), to wit:

       1) A white Apple iPhone with black and blue protective cover;

       2) A grey LG cellular phone with black protective cover and purple stones;

       3) A red Dell laptop computer with express service code number 5892129145;

       4) A grey LG cellular phone with black protective cover and pink stones; and

       5) A silver Samsung cellular phone with multi-colored protective cover and pink stones;

       Even if the court grantsoefendant' s motion for a new trial as to count one, the United States

is now entitled to possession of said personal property;

       It is hereby ORDERED, ADJUDGED and DECREED:

       1. That based upon the entry of the verdict as to the defendant and such further evidence of

record, the United States is hereby authorized to seize the above-stated personal property, and it is




           Case 7:19-cr-00151-D Document 165 Filed 01/25/21 Page 1 of 2
hereby forfeited to the United States for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R. Crim. P.

32.2(b)(4)(A), this Order shall become final as to the defendant at sentencing.

       2. That upon sentencing and issuance of the judgment and commitment order, the clerk of

court is directed to incorporate a reference to this Order of Forfeiture in the applicable section ofthe

Judgment, as required by Fed. R. Crim. P. 32.2(b)(4)(B).

        3. That in accordance with Supplemental Rule G(4)(i)(A), the government need neither

publish notice nor provide direct notice, as the property is worth less than $1,000 and no other

owners or interested parties have been identified.

       The clerk is hereby directed to send copies of this order to all counsel of record.

        SO ORDERED. This 'LS' day of January 2021.



                                                            J SC.DEVERID
                                                            United States District Judge




                                                   2

           Case 7:19-cr-00151-D Document 165 Filed 01/25/21 Page 2 of 2
